             Case:20-01947-jwb         Doc #:248 Filed: 08/13/2020           Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN

In re:
                                                                Chapter 11
BARFLY VENTURES, LLC, et al1                                    Case No. 20-01947-jwb
                                                                Hon. James W. Boyd

                  Debtors.                                      Jointly Administered
________________________________________/

                 ORDER SETTING BAR DATES FOR PROOFS OF CLAIM

         The Court having reviewed the Debtors’ Motion for Entry of Order Setting Bar Dates for

Proofs of Claim (the “Bar Date Motion”)2 which was filed with this Court pursuant to sections

105(a), 501, 502, and 1111(a) of the Bankruptcy Code and Bankruptcy Rules 2002 and 3003(c);

and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having

found that venue of this proceeding and the Bar Date Motion in this district is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Bar Date

Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in interest;

and this Court having found that the Debtors’ notice of the Bar Date Motion and opportunity for a


1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
2
 Capitalized terms not otherwise defined herein shall have the meaning given to them in the Bar
Date Motion.
            Case:20-01947-jwb        Doc #:248 Filed: 08/13/2020          Page 2 of 5




hearing on the Bar Date Motion were appropriate and no other notice need be provided; and this

Court having determined that the legal and factual bases set forth in the Bar Date Motion establish

just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

after due deliberation and sufficient cause appearing therefor;

       NOW THEREFORE, IT IS HEREBY ORDERED that:

       1.      The bar dates for the filing of proofs of claim or interests in these cases are as

follows:

               a.      General Bar Date. Except as otherwise set forth herein, the last date and
                       time for any entity to file proofs of claim based on claims against any Debtor
                       that arose or are deemed to have arisen prior to June 3, 2020 (the “Petition
                       Date”) is September 12, 2020 (the “General Bar Date”); 3

               b.      Governmental Bar Date. The last date and time for any governmental unit
                       (as defined in section 101(27) of the Bankruptcy Code) to file proofs of
                       claim based on pre-petition claims is November 30, 2020 (the
                       “Governmental Bar Date”); and

               c.      Rejection Damages Bar Date. The last date and time for any entity holding
                       claims arising from the Debtors’ rejection of executory contracts and
                       unexpired leases is the later of (a) the General Bar Date or the
                       Governmental Bar Date, as applicable, and (b) the date that is thirty
                       days following entry of the order approving the Debtors’ rejection of
                       the applicable executory contract or unexpired lease (the “Rejection
                       Damages Bar Date”).

       2.      Except as otherwise set forth herein, each of the following entities holding claims

against the Debtors must file proofs of claim on or before the applicable bar date:

               a.      any entity whose claim against a Debtor is not listed in the applicable
                       Debtor’s Schedules or is listed as contingent, unliquidated, or disputed if
                       such entity desires to share in any distribution in any of these chapter 11
                       cases;

               b.      any entity who believes that its claim is improperly classified in the
                       Debtors’ Schedules or is listed in an incorrect amount and who desires to


3
 Requests for allowance of an administrative expense pursuant to Section 503(b)(9) of the
Bankruptcy Code must be asserted by filing a motion in the Debtors’ lead bankruptcy case.
            Case:20-01947-jwb          Doc #:248 Filed: 08/13/2020          Page 3 of 5




                         have its claim allowed in a different classification or amount other than that
                         identified in the Schedules; and

                  c.     any entity that believes that its prepetition claim as listed in the Schedules
                         is not an obligation of the specific Debtor against which the claim is listed
                         and that desires to have its claim allowed against a Debtor other than that
                         identified in the schedules.

       3.         The following requirements shall apply with respect to filing and preparing each

proof of claim:

                  a.     Contents. Each Proof of Claim must: (i) be written in legible English; (ii)
                         include a claim amount denominated in United States dollars; (iii) conform
                         substantially with Official Form B 410; and (iv) be signed by the claimant
                         or by an authorized agent or legal representative of the claimant on behalf
                         of the claimant, whether such signature is an electronic signature or is ink.

                  b.     Identification of the Debtor Entity. Each proof of claim must clearly
                         identify the Debtor against which a claim is asserted, including the
                         individual Debtor’s case number. A Proof of Claim filed under the joint
                         administration case number (No. 20-01947) or otherwise without
                         identifying a specific Debtor, will be deemed as filed only against Barfly
                         Ventures, LLC.

                  c.     Supporting Documentation. Each proof of claim must include supporting
                         documentation in accordance with Bankruptcy Rules 3001(c) and 3001(d).
                         If, however, such documentation is voluminous, such proof of claim may
                         include a summary of such documentation or an explanation as to why such
                         documentation is not available; provided that the creditor shall be required
                         to transmit such writings to counsel for the Debtors, the Committee and/or
                         any trustee appointed in these cases upon request no later than ten days from
                         the date of such request.

                  d.     Timely Filing. Each proof of claim must be filed with the Clerk of the
                         United States Bankruptcy Court for the Western District of Michigan so as
                         to be received on or before the applicable bar date either by:

                         (i)    electronic submission through the website of the United States
                                Bankruptcy Court for the Western District of Michigan,
                                www.miwb.uscourts.gov), or

                         (ii)   by non-electronic means by mailing the claim to: U.S. Bankruptcy
                                Court for the Western District of Michigan, 1 Division Ave N,
                                Room 200, Grand Rapids, MI 49503.
               Case:20-01947-jwb       Doc #:248 Filed: 08/13/2020           Page 4 of 5




                        A creditor electronically filing a proof of claim against any of the Debtors
                        or their respective estates must file that proof of claim only in the particular
                        chapter 11 case of the Debtor against whom such claim is asserted.

       4.        Any entity who is required, but fails, to file a proof of claim in accordance with this

Order on or before the applicable bar date shall be forever barred, estopped, and enjoined from

asserting such claim against the Debtors and the Debtors and their property shall be forever

discharged from any and all indebtedness or liability with respect to or arising from such claim.

Moreover, such creditor shall be prohibited from voting to accept or reject any plan filed in these

chapter 11 cases, participating in any distribution in these chapter 11 cases on account of such

claim, or receiving further notices regarding such claim.

       5.        The Bar Date Notice that was attached as Exhibit B to the Bar Date Motion is

approved. Debtors shall modify the Bar Date Notice only by inserting the bar dates set forth in

paragraph 1 of this Order.

       6.        Debtors shall, within 24 hours of the entry of this Order, serve a copy of this Order,

the Bar Date Notice, and a blank proof of claim form (Official Form B 410) on:

                 (1)    the United State Trustee;

                 (2)    all persons that have filed a request for notices in these Chapter 11 cases;

                 (3)    all known entities holding potential claims against the Debtors; and

                 (4)    all parties included on the Debtors’ creditor matrix to the extent not included

                        above.

       7.        The terms and conditions of this Order shall be immediately effective and

enforceable.

       8.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Bar Date Motion.
              Case:20-01947-jwb       Doc #:248 Filed: 08/13/2020           Page 5 of 5




         9.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of Order.



                                        END OF ORDER


 Prepared by:
 Rozanne M. Giunta
 WARNER NORCROSS + JUDD LLP
 715 E. Main Street, Suite 110
 Midland, Michigan 48640
 Telephone: (989) 698-3758
 rgiunta@wnj.com
 Counsel for the Debtors




IT IS SO ORDERED.

Dated August 13, 2020
